Citation Nr: 0123968	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  01-01 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
chronic lung disorder, to include asthma, asthmatic 
bronchitis and reactive airway disease and, if so, whether 
all the evidence both old and new warrants the grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to June 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA), Regional 
Office (RO), which determined, in pertinent part, that new 
and material evidence had not been submitted to reopen the 
veteran's claim seeking entitlement to service connection for 
a chronic lung disorder, to include asthma, asthmatic 
bronchitis and reactive airway disease.  


FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
service connection for a chronic lung disorder, to include 
asthma, asthmatic bronchitis and reactive airway disease in 
April 1997.  

2.  The veteran did not perfect an appeal in the requisite 
time period; therefore, the April 1997 Board decision 
constitutes the last final disallowance of the veteran's 
claim.

3.  The evidence submitted since the unappealed April 1997 
Board decision is either cumulative and redundant, or does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's April 1997 decision denying entitlement to 
service connection for a chronic lung disorder, to include 
asthma, asthmatic bronchitis and reactive airway disease is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. 
§ 20.1104 (2000).

2.  The evidence received subsequently to the Board's April 
1997 denial is not new and material; thus, the requirements 
to reopen the claim of entitlement to service connection for 
a chronic lung disorder, to include asthma, asthmatic 
bronchitis and reactive airway disease have not been met.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This issue involves the question of whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for a chronic 
lung disorder, to include asthma, asthmatic bronchitis and 
reactive airway disease.  In essence, the veteran claims that 
he had asthma and bronchitis while in the service and that he 
has been treated constantly since his service separation for 
these disorders. 

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  38 U.S.C.A. § 5103A (West Supp. 2001).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Also, VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Here, the 
Secretary has specifically limited the application of the 
changes in § 3.156 to claims to reopen received on or after 
August 29, 2001.  Since the appellant's claim to reopen was 
filed prior to August 29, 2001, the new § 3.156 provisions 
are not applicable in her case and the prior law will be 
applied herein. 

In this case, even though the claim was adjudicated prior to 
enactment of the VCAA and its implementing regulations, the 
Board concludes that the VA's duties have been fulfilled.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
discussions in the Board's April 1997 decision of record; 
February 2000 RO rating decision; February 2001 statement of 
the case (SOC); and letters sent to the appellant, including 
those dated in February 2000 and April 2001, informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The RO 
has obtained the veteran's service medical records and his 
post-service treatment records.  Reasonable efforts were 
taken to obtain all relevant evidence identified by the 
veteran, and all evidence so obtained was considered.  The 
Board is unaware of any additional relevant and available 
evidence.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Where a final Board decision existed on a claim, that claim 
may not be thereafter reopened and allowed, and a claim based 
upon the same factual basis may not be considered by the 
Board.  38 U.S.C.A § 7104(b) (West 1991).  The exception is 
that if new and material evidence is presented or secured 
with respect to the claim, the Secretary shall reopen the 
claim and review the former disposition.  See 38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 2001).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding of the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the legal hurdle 
adopted by the United States Court of Appeals for Veterans 
Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), and related cases, see e.g. Sklar v. Brown, 5 Vet. 
App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans, supra, the Court explained that in order 
to reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO), there must be new and 
material evidence presented or secured since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (2000).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  
Finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge, 
supra, at 1359.  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the April 1997 Board decision, the 
last disposition in which the appellant's claim was finally 
disallowed on any basis.  See Evans, supra, at 285 (1996).

The Board also points out that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

The record shows that a Board decision dated in April 1997 
denied service connection for a chronic lung disorder, to 
include asthma, asthmatic bronchitis and reactive airway 
disease.  This decision is final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1104 (2000).  The veteran 
sought to reopen his claim in May 1999.  The RO, by means of 
a rating decision dated in February 2000, determined that new 
and material evidence had not been presented to reopen the 
veteran's claim for service connection for a chronic lung 
disorder, to include asthma, asthmatic bronchitis and 
reactive airway disease.  

The evidence of record at the time of the April 1997 Board 
decision included service medical records which show that the 
veteran had an essentially normal clinical evaluation on 
induction examination in November 1962.  The veteran also 
denied ever having had or now having asthma on his Report of 
Medical History, also dated in November 1962.  The veteran 
was treated for allergic rhinitis in September 1963.  Also, 
although the veteran's January 1964 Report of Medical History 
for reenlistment examination shows that he complained of eye 
trouble, eye, nose and throat trouble and frequent trouble 
sleeping, he continued to deny ever having had or now having 
asthma.  Moreover, the Report of Medical Examination dated in 
January 1964 revealed a normal clinical evaluation.  In May 
and June of 1971, the veteran was diagnosed with hay fever, 
allergic congestion and rhinitis.  The veteran was afforded a 
triennial examination in October 1971, which revealed that 
the veteran had an essentially normal clinical evaluation. 
The veteran's October 1980 periodic examination also showed a 
normal clinical evaluation, with the veteran certifying that 
he was in good health and that he was not taking any 
medication.  The veteran was seen in April 1981 with a 2 1/2 
week history of ear pain, coughing, wheezing, a runny nose 
and head congestion.  The diagnoses were otitis media and 
bronchitis.  In addition, the veteran was also seen in March 
1982 with an 8 hour history of chest congestion and 
difficulty breathing; he denied a history of asthma or 
bronchitis.  Examination of the veteran revealed a diagnosis 
of acute bronchitis.  Although the veteran's March 1984 
Report of Medical History for retirement examination shows 
that he complained of multiple ailments and was noted to have 
been put on permanent profile due to a left knee injury, he 
denied ever having had or now having asthma, and his Report 
of Medical Examination showed an essentially normal clinical 
evaluation.  The veteran was discharged in June 1984.

Private treatment records developed between March 1985 and 
July 1991 are of record; however, review of these records is 
not shown to contain any reference to the presence of asthma, 
bronchitis or reactive airway disease.

A VA chest X-ray report dated in September 1987 shows that 
the veteran's lungs were described as clear, except for 
multiple calcified granulomas.  A VA Medical Certificate 
dated in April 1991 shows that reactive airway disease was 
diagnosed; the veteran also complained of shortness of 
breath.  A February 1994 VA Medical Certificate shows that 
the veteran was seen with complaints of an increased 
difficulty with breathing, gave a history of asthma, and 
noted that he was out of medication.  He also indicated that 
his last asthma exacerbation was 6 months ago. Additionally, 
review of a March 1994 VA Medical Certificate shows that 
asthmatic bronchitis was diagnosed.  An April 1994 VA medical 
record shows that the veteran had bronchitis, and that he 
complained of headaches, dizziness, and non-productive 
coughing. 

In the course of his hearing before a local VA hearing 
officer in August 1994, the veteran testified that he had 
asthma and bronchitis during his period of active service and 
that every year thereafter, following his service separation, 
in the spring and summer, he suffers from exacerbations of 
his asthma and bronchitis.  He admitted that these 
respiratory problems were seasonal in nature, and brought on 
by exposure to pollen.  He added that he did not have these 
problems before he entered the service.  

The veteran was also afforded VA examination in May 1996.  
The examination report shows that that although the veteran 
reported that he never had any injury or surgery on his 
lungs, he presented for the evaluation of chronic wheezing, 
intermittent dyspnea and asthma.  The examiner noted that all 
of the veteran's lung complaints seemed to be related to 
exacerbations by pollen and changes in the weather.  The 
veteran reported that he had experienced wheezing and 
shortness of breath for some years, and that he had been 
evaluated and treated at the VA with inhaled corticosteroids 
and bronchodilators.  The veteran also noted a history of 
chronic dyspnea.  Physical examination revealed 
inspiration/expiration and percussion to be normal, and 
auscultation showed normal breath sounds.  The diagnosis was, 
in pertinent part, reactive airway disease.

Pertinent evidence added to the record since the April 1997 
Board decision includes VA medical records and statements 
made by the veteran and his representative.  

VA treatment records are shown to include chest X-ray 
reports, dated in April 1994 and October 1997, which revealed 
no active pulmonary infiltration or effusion; these records 
are shown to have been received by the RO in December 1998.  

A VA body plethysmography report, dated in May 1996, and 
received by the RO in December 1998, shows that pulmonary 
function testing of the veteran was noted to indicate normal 
spirometry except for an isolated abnormality of FEF 25-75.

A VA chest X-ray report dated in October 1997 showed normal 
findings.  A VA triage/ambulatory treatment note is shown to 
include a diagnosis of asthma.  VA progress notes, dated in 
February, June and July 1999, all are shown to include a 
diagnosis of asthma.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for a chronic lung 
disorder, to include asthma, asthmatic bronchitis and 
reactive airway disease.  The Board points out that as part 
of the above-referenced April 1997 Board decision, it was 
noted that the record did not include competent medical 
evidence to establish that the veteran had a chronic lung 
disorder, to include asthma, asthmatic bronchitis and 
reactive airway disease, which could be linked to his 
military service.  

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the Board's April 
1997 decision, see 38 U.S.C.A. § 5108 (West 1991), the 
submitted medical evidence is "new" evidence within the 
meaning of 38 U.S.C.A. § 5108 (West 1991).  However, the 
Board also finds that none of the medical evidence submitted 
in support of the veteran's claim is "material" evidence 
because, while the evidence does go to document the existence 
of current treatment associated with a respiratory disorder, 
namely, asthma, it does not constitute medical evidence that 
links the currently diagnosed respiratory disorder to the 
veteran's period of active service.  That is, the medical 
evidence is not material because it refers only to post-
service symptomatology and it does not medically link a 
current condition with remote events of service.  See Elkins 
v. Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 
95 (1993).  

The veteran's contention that he has a chronic lung disorder, 
to include asthma, asthmatic bronchitis and reactive airway 
disease which is essentially related to his having been 
treated for asthma and bronchitis during his period of 
service, lacks probative value, since as a layperson he is 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes that 
nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  Id.  To the extent that the 
veteran's statements are not cumulative of previous 
statements, the Board finds that they bear directly, but not 
substantially upon the specific matter under consideration.  
By themselves and in connection with evidence previously 
assembled, they are not so significant that they must be 
considered to decide fairly the merits of the claim.  Even if 
considered new evidence, the veteran's statements are not 
material because, as a layperson, he is not competent to 
offer a medical opinion on the diagnosis or etiology of the 
claimed disability.  See Espiritu, supra; see also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  Therefore, although the veteran's 
statements may represent evidence of continuity of 
respiratory-related symptomatology, they are not competent 
evidence to relate a current respiratory disorder to that 
symptomatology and, under such circumstances, new and 
material evidence has not been presented.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The critical question in this case was and remains whether 
there is medical evidence linking any current lung disorder 
to service.  The evidence received since the April 1997 Board 
decision does not adequately address this fundamental 
question as to the veteran's claim.  Therefore, the Board 
finds that the additional evidence and material of record 
received in this case is not probative of this critical 
question and thus is not material.  It is also not material 
because it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette, supra, at 77-78.

The Board recognizes that the veteran's accredited 
representative, as shown as part of a Written Brief 
Presentation dated in September 2001, argues that the RO made 
no effort to comply with the VCAA, in that the veteran was 
essentially not informed of the evidence which he could 
submit to substantiate his claim, such as private medical 
reports, medical test results, employment physical 
examination reports, lay statements, etc.  The Board, as 
indicated above, finds that such compliance was in fact 
accomplished by the RO, in that the discussions in the 
February 2000 RO rating decision, February 2001 SOC, and 
letters sent to the appellant in February 2000 and April 
2001, acted to inform the veteran of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  Also, as also discussed 
above, the Board's April 1997 decision went to supply notice 
as to what type of evidence was necessary to substantiate his 
claim.  

, the Board concludes that the evidence submitted subsequent 
to the Board's April 1997 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a) (2001), 
and provides no basis to reopen the veteran's claim for 
entitlement to service connection for a chronic lung 
disorder, to include asthma, asthmatic bronchitis and 
reactive airway disease.  As such, the Board's April 1997 
denial of service connection for a chronic lung disorder, to 
include asthma, asthmatic bronchitis and reactive airway 
disease remains final.  38 U.S.C.A. § 7105(b) (West 1991); 38 
C.F.R. § 20.302 (2000).


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for a chronic lung disorder, to 
include asthma, asthmatic bronchitis and reactive airway 
disease is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



